Citation Nr: 1724169	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran served with the Kentucky Army National Guard and was honorably discharged in November 2002 after serving for14 years.  During such service, he served on periods of active military service (whether on active duty or active duty for training) from July 1990 to November 1990, November 1990 to June 1991 and November 2001 to March 2002.  Notably, for the period from November 1990 to June 1991, the Veteran was called to active duty in support of Operation Desert Shield/ Desert Storm and, during that time, he was deployed to Southwest Asia from January to May of 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2010 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the October 2010 rating decision, in relevant part, the RO denied service connection for an acquired psychotic disorder to include irritable compulsive anxiety.  The record indicates the Veteran's psychiatric disorder has been variably diagnosed to include diagnoses such as paranoid schizophrenia, delusion disorder persecutory type, paranoid schizophrenia with depressed mood, and depressive disorder.  Thus, construing the claim liberally, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

In the May 2012 rating decision, the RO granted service connection for IBS and assigned a disability rating of 10 percent.  The Veteran has disagreed with the initial rating assigned, seeking a higher disability rating for his now service-connected IBS.



FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disorder, to include schizophrenia, is related to his active military service from November 1990 to June 1991.

2.  The Veteran's IBS has not been productive of episodes of more or less constant abdominal distress.

3.  The Veteran's IBS does not represent an unusual or extraordinary disability picture as to render the VA rating schedule inadequate to evaluate his IBS.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include schizophrenia, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a disability rating in excess of 10 percent for service-connected IBS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.


I.  Service Connection for an Acquired Psychiatric Disorder

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran contends that his current psychiatric disorder is related to his period of active duty from November 1990 to June 1991 and his service in the Persian Gulf during Operation Desert Shield/Storm.  He has reported that, after his return from the Persian Gulf, he began having serious problems with anxiety and nervousness, which he believes manifested itself through migraines headaches and sleeplessness.  He believes that these symptoms were the onset of his paranoia, delusions, anxiety, nervousness and inability to deal with stress, all symptoms of his current psychiatric disorder.  He also contends that a February 1993 Persian Gulf Registry examination diagnosed him to have irritable compulsive anxiety, which was the first time he was diagnosed with any type of mental disorder and a March 2008 VA examination medical opinion that his paranoia is at least as likely as not related to his military service substantiates his claim, and he should receive the benefit of the doubt with consideration of the evidence that his mental health conditions are the result of his past military service.

The Veteran initially filed a claim in September 1993 for service connection that included claims for headaches and sleeplessness.  At that time, all of his claims were denied as he failed to show for a scheduled VA examination and his service treatment records did not show any of the claimed conditions.  He applied to reopen those claims in October 2003 and March 2004.  Eventually, service connection for headaches was granted by the Board in a July 2009 decision, but service connection was denied for chronic fatigue and sleeplessness.  In the Introduction of this decision, however, the Board referred a claim for entitlement to service connection for an acquired psychiatric disorder to the RO finding that correspondence received in July 2006 raised the issue but it had not been adjudicated by the RO.  It is from this referral and the Veteran's follow up correspondence sent in May 2010 that the RO's October 2010 rating decision arose.  

The Board notes that, although the Veteran has continued to contend that his sleeplessness and weakness that he initially filed claims for in 1993 are part of his currently claimed psychiatric disorder, the RO has not treated this claim as one to reopen a previously denied claim.  In fact, the RO adjudicated a separate claim to reopen for service connection for weakness, sleeplessness and fatigue in the October 2010 rating decision on appeal (the Veteran did not appeal that denial).  This is because the RO has previously adjudicated the Veteran's claims of sleeplessness, weakness, and fatigue as related to other etiology than an acquired psychiatric disorder, such as an undiagnosed illness, a chronic multi-symptom illness such as chronic fatigue syndrome, or a standalone sleep disorder.  Consequently, the Board concurs that the present claim on appeal for an acquired psychiatric disorder has not been previously adjudicated and is, therefore, an original claim rather than an application to reopen a previously denied claim.  Thus, the Board need not consider whether new and material evidence has been received prior to reaching the merits of the claim in adjudicating the Veteran's appeal.

In the present case, there is no question the Veteran has a current psychiatric disability.  The medical evidence demonstrates that, in early 2003, he became delusional thinking other people were trying to get information about him and spying on him, especially people at work.  He was placed on short term disability from work and eventually was terminated in October 2003 when his short term disability ran out.  In July 2003, he underwent psychiatric evaluation and he was found to display evidence of a paranoid disorder, although an exact diagnosis was not given.  A May 2004 psychiatric evaluation conducted for Social Security disability purposes resulted in a diagnosis of Delusional Disorder, Persecutory Type.  In October 2004, a private psychiatrist diagnosed him to have paranoid schizophrenia.  He has been treated at VA with various diagnoses given to include paranoid schizophrenia with depressed mood (October 17, 2005); delusional (paranoid) disorder and depressive disorder, not otherwise specified (February 2, 2007); paranoid schizophrenia and depressive disorder, not otherwise specified (September 5, 2012); paranoid schizophrenia, panic and anxiety per DSM-5 (June 16, 2014); and schizophrenia, unspecified by history (March 15, 2016). 

The Veteran's service treatment records are in the claims file.  The Board notes that there is an indication that his claims file is rebuilt.  However, there is no indication that the service treatment records are not complete and the Veteran has not argued such is the case.  Nevertheless, the Veteran does not contend that the service treatment records would show any complaints of or treatment for his psychiatric disorder.  In fact, those available do not show anything that would indicate the Veteran had any symptoms of a psychiatric disorder during his service in the National Guard despite the Veteran's report of the onset of nervousness and anxiety shortly after his return from the Persian Gulf in 1991 (he returned in May).   However, the Veteran has stated he was very cautious about saying anything out of concern that reporting such symptoms might affect his military career.  If that is the case, then it is unlikely that the Veteran would report having any symptoms at the time of his military examinations or annual medical certifications for his National Guard service and the fact that nothing is seen on those reports is understandable.

Thus, the only possible mention of a psychiatric disorder is the February 1993 Persian Gulf Registry examination.  However, unlike the Veteran's contention that he was diagnosed to have "irritable compulsive anxiety" as a result of this examination, the report shows this was listed only as part of the history he gave at the examination.  The examiner's physical examination shows no objective finding of any apparent cognitive, affective or perceptual disorder.  On the Code Sheet for the examination, the examiner listed the top three diagnoses as facial erythema and lupus erythematous, bronchitis and low back syndrome and, in the Remarks section, also listed tension cephalalgia (headaches), myasthenia, sinusitis, and arthralgia.  On the Code Sheet, the examiner also indicated that no psychiatric work up or consultation was done.  Consequently, the Board finds that there was no finding of any psychiatric disorder on the February 1993 Persian Gulf Registry examination.  Rather it appears the Veteran reported a history that was labeled "irritable compulsive anxiety" without any objective findings on examination of a current psychiatric disorder.  

However, the Board finds that the history of anxiety noted on this examination is consistent with the Veteran's current report that he began to have anxiety after his period of active duty in which he went to the Persian Gulf corroborating his current statements made in support of his claim for benefits.

More significantly, the Veteran underwent a VA mental disorders examination in March 2008.  The Board acknowledges that this examination was not performed in conjunction with the present claim on appeal, but was actually conducted in relation to the Veteran's claim for service connection for sleeplessness, weakness and fatigue.  However, it was a complete mental health examination.  The examiner clearly reviewed the Veteran's entire claims file, did a full interview of the Veteran regarding his current mental health status, and came up with conclusions commensurate with the other evidence of record and the Veteran's own statements.  Consequently, the Board concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Rather, the Veteran contends the VA examiner's medical opinion supports his claim.

After reviewing the claims file and interviewing the Veteran, the VA examiner diagnosed the Veteran to have schizophrenia, paranoid type, and opined that it is at least as likely as not his diagnosed acquired psychiatric disorder is related to his active duty service.  The rationale for the examiner's opinion was that the onset of the first noted symptoms of any psychological disturbance occurred shortly after the Veteran's return from the Persian Gulf War in that he found himself anxious.  He reported that he felt that this, coupled with his persistent and frequent headaches, were the signs of his psychiatric symptoms to come.  He reported that these symptoms persisted and eventually cascaded into full blown psychosis in that he maintains persistent delusional beliefs.  Also the examiner stated that the age of onset of his symptoms, as well as the absence of any first or second order relatives with psychotic disorders, is atypical and thus suggests a relationship between the onset of his psychosis and his deployment.

Despite this favorable opinion, the RO has denied the Veteran's claim dismissing this medical opinion on the basis that it appears that the opinion is based upon the Veteran's reported symptoms without review of the service treatment records.  The Board respectfully disagrees with the RO's determination.  As noted in the rating decision, the service treatment records are negative for any finding of a mental disorder during service.  Furthermore, the Veteran did not report having any symptoms during his period of active service from November 1990 to June 1991 but rather afterwards.  Although most of the remainder of his service with the National Guard was after his service in the Persian Gulf, he has reported that he was cautious to not go to any doctors or report symptoms out of fear it would affect his military service.  His occupational records from 2003 after his psychiatric disorder began affecting his employment show his continued concern about being diagnosed with a psychiatric disorder and taking medication for it as because, although he had already left the National Guard, he was planning to rejoin and did not want to hurt his chances of doing so by having mental health treatment.  Such behavior at that time validates that he likely acted in such an avoidant manner previously.

However, notwithstanding the Veteran's reports, the Board finds that the RO's dismissal of the VA examiner's opinion on the sole basis that it was based on the Veteran's report only without review of the service treatment records is legally in error.  The United States Court of Appeals for the Federal Circuit has held that a medical opinion may not be discounted solely on the ground that the opining physician did not review the Veteran's medical service records.  See Gardin v. Shinseki, 613 F. 3d 1374 (Fed. Cir. 2010).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that failure to review the claims file is not detrimental to a medical opinion, but rather it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Of course an opinion based up inaccurate facts provided by the Veteran cannot be afforded probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  However, in the present case, there is no such inaccuracy.  In fact, the VA examiner felt the Veteran was a reliable historian and even stated that his reporting of events was "entirely consistent with all of the records available" to the examiner.  As the Veteran did not report symptoms during his period of active duty nor did he state that he ever reported symptoms during his National Guard service, it is not surprising that his service treatment records are silent.  Moreover, since they are silent for any psychiatric disorder, the Board does not see how they could have provided the VA examiner with any additional relevant information than what he already had available to him.  Thus, the Board does not find any lack of review of the Veteran's service treatment records to be detrimental to the VA examiner's medical opinion.

Furthermore, the Board disagrees that the VA examiner's entire rationale is based solely on facts given by the Veteran.  Although the examiner's initial statement in his rationale relies upon the Veteran's report of the onset of symptoms after his return from the Persian Gulf War and continuation thereafter until it became a full blown psychosis, the VA examiner then went on to state alternatively his belief that it was also the Veteran's age at the time of onset of his symptoms as well as the absence of any first or second order relatives with psychotic disorders as atypical that suggests a relationship between the onset of the Veteran's psychosis and his deployment.  The Board does not find this second reasoning to be based solely on the Veteran's self-reported history as there is the February 1993 Persian Gulf Registry examination that notes "irritable compulsive anxiety" on history that corroborates the Veteran was having anxiety in 1993, less than two years after his return from the Persian Gulf.  Consequently, between the February 1993 Persian Gulf Registry examination and the Veteran's credible report of an onset of nervousness and anxiety after his return from the Persian Gulf in 1991, the VA examiner's opinion is based upon not only the Veteran's age at the time of his onset of symptoms but also the absence of familial history.  Such is clearly a valid rationale.  

The Board finds this medical opinion highly probative in deciding the Veteran's claim.  It is clearly based upon a review of the evidence of record at the time of the VA examination, which included the Veteran's private and VA treatment records, his occupational treatment records, and the Veteran's reliable history, which the examiner found to be consistent with the medical records of record.  Even though it is unclear whether the VA examiner reviewed the Veteran's service treatment records, the Board does not find that to be detrimental to the medical opinion because those records would not have provided any additional relevant evidence to him.  In fact, claims file review alone is not required so long as the factual premise upon which the medical opinion is rendered is based upon an accurate and credible history from a veteran.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions, and claims file review is not a "talisman"); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).

Consequently, based upon the VA examiner's adequate medical opinion relating the Veteran's acquired psychiatric disorder to his active military service, the Veteran's credible report of symptoms of nervousness and anxiety shortly after his return from service in the Persian Gulf with a reported history of "irritable compulsive anxiety" made at the February 1993 Persian Gulf Registry examination, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's current acquired psychiatric disorder is related to his active military service from November 1990 to June 1991.  Thus, service connection for an acquired psychiatric disorder, however diagnosed, is granted.

II.  Increased Disability Rating for IBS

The Veteran is seeking an initial disability rating in excess of 10 percent for his now service-connected IBS.  The Veteran's main contention is that he has alternative diarrhea and constipation with more or less constant abdominal distress, which meets the 30 percent rating criteria.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's IBS currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.114 , Diagnostic Code 7319 (irritable colon syndrome).  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

After considering the evidence, the Board finds it does not support the Veteran's contention the his disability picture is consistent with the criteria for a 30 percent disability rating under Diagnostic Code 7319.  Although the Board acknowledges that the evidence demonstrates the Veteran has alternating diarrhea and constipation, the overwhelming evidence does not support the Veteran's bare allegation that he has "more or less constant abdominal distress." 

The Veteran was provided two VA examinations during the processing of his claim in January 2012 and July 2013.  Both examinations were conducted by the same examiner.  At the January 2012 examination, the Veteran complained of intermittent loose stools associated with bloating and tenesmus occurring within one hour of eating alternating for days with constipation and sometimes (one day out of seven or so) with normal stools.  Thus, for Signs and Symptoms, the examiner checked that the Veteran has "alternating diarrhea and constipation."  He was noted to take continuous medication for this condition - Dicyclomine, 20 mg.  When asked if the Veteran had episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition, the examiner checked "Yes" that he has "frequent episodes." Notably she did not check that he had "more or less constant abdominal distress," which was an option.  Number of attacks or exacerbations in the past 12 months was noted to be 7 or more.

At the July 2013 examination, this examiner noted under Medical History "symptoms unchanged."  She again checked that the Veteran had alternating diarrhea and constipation after which she described the Veteran having frequent loose stools for three to four days and then having constipation for about three days with normal stools for one to two days in a seven day period.  The examiner also checked that he has abdominal distension and described this as the sensation of bloating and gas.  She again said checked "Yes" that the Veteran has episodes of bowel disturbance with abdominal distress or exacerbations or attacks of his intestinal condition, although she did not check a box indicating the frequency of episodes.  However, she again indicated the Veteran had 7 or more episodes in the past 12 months.

These VA examinations do not indicate that the Veteran has "more or less constant abdominal distress."  As a result of the January 2012 VA examination, the examiner specifically indicated the frequency of the Veteran's IBS was consistent with "frequent episodes" rather than "more or less constant abdominal distress."  Although she did not check a frequency in her July 2013 report, she clearly indicated that the Veteran's symptoms had not changed from her prior examination.  Thus, the Board may infer that, had she checked a frequency, it would have been the same.  Moreover, in describing the symptoms, the examiner noted the Veteran had only "frequent loose stools."  There is no report of constant or near constant abdominal distress at this examination or the prior one at which the Veteran reported "intermittent" episodes of diarrhea.

Likewise, the Veteran's VA treatment records fail to demonstrate the Veteran's report of having constant or near-constant abdominal distress.  Rather treatment records show reports of intermittent or occasional constipation and diarrhea associated with bloating and gas with constipation, urgency with diarrhea, and intermittent abdominal cramps.  But often the Veteran had no complaints at the time of treatment.  He underwent work up by colonoscopy in May 2011, and he was determined not to have any other disorder such as ulcerative colitis.  He frequently denied having abdominal pain or recent change in bowel habits to his primary care physician.  The treatment records even show an improvement in his IBS as time progressed and the most recent Primary Care notes that his medication was decreased in 2013 and, since 2014, they show the Veteran having no gastrointestinal complaints relating to his IBS.  

Based on this evidence, the Board finds that the Veteran's disability picture is not productive of or consistent with "more or less constant abdominal distress" but appears to be most consistent with the 10 percent criteria of "frequent episodes."  By his own description, he has "intermittent," "occasional," or "frequent" episodes of diarrhea for a few days that alternates with days of constipation and a day or two of normal bowel movements interspersed therein.  The VA examiner described these symptoms as "frequent episodes" rather than "more or less constant abdominal distress."  The Veteran's statement that he has more or less constant abdominal distress merely echoes the rating criteria without explaining in detail what he means by that, setting forth why the VA examiner's finding was in error, or pointing to medical evidence to support his contention.  Such statement on its face may seem sufficient, but when considering that it merely restates the rating criteria and the medical evidence of record does not support it, it becomes merely a bare allegation without supporting evidence.  Thus the Board finds the medical evidence of record more probative than his statements in support of his claim in determining the current severity of his service-connected IBS.

The Board has also considered whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).    

The discussion above reflects that the symptoms of the Veteran's IBS (diarrhea and constipation with associated bloating, gas and cramping) are contemplated by the applicable rating criteria and associated regulations.  The applicable diagnostic code used to rate the Veteran's disability provide for ratings based on such symptoms and it is, therefore, assumed that the functional impairment caused by such symptoms has been taken into account by the regulators in establishing the ratings assigned to the various levels of symptoms and are thus considered when applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.1.  The effects of the Veteran's IBS have been fully considered, and are contemplated, in the VA rating schedule.  The Veteran does not complains of symptoms or functional impairments that or exceptional or extraordinary such that the VA rating schedule would be rendered inadequate to evaluate his IBS.  Consequently, the Board finds that referral for consideration of an extraschedular disability rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Moreover, as to entitlement to a total disability rating due to individual unemployability (TDIU), the Board notes that the Veteran has contended that he is unemployable due to multiple service-connected disabilities, to include his IBS, and a TDIU was granted effective June 24, 2013 in a January 2014 rating decision.  The Veteran has not contended, nor does the evidence show, that his IBS alone renders him unemployable.  Thus, the Board finds that the issue of entitlement to a Rice TDIU based solely on his service-connected IBS has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 10 percent is warranted for the Veteran's service-connected IBS.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.

Entitlement to an initial disability rating in excess of 10 percent for service-connected IBS is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


